DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-20 are allowed.
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed on May 6, 2021, is acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8-9 recites “first ram block assembly is configured to comprise a first configuration in which it sealingly engages an outer surface of a tubular member”. It is unclear what is meant by “it”. For the purpose of this examination it is assumed that “it” refers to a first ram block.
Claim 1 line 11 recites “second configuration in which it sealingly engages the second ram block assembly. It is unclear what is meant by “it”. For the purpose of this examination, it is assumed that “it” refers to a first ram block.
Claims 2-8 are rejected based on their dependency on claim 1.
Claim 2 recites “claim” but does not recite which claim it depends on. For the purpose of this examination, it is assumed it is dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jones (US 2,855,172).
Regarding Claim 1, Jones discloses a blowout preventer (10, col. 1 lines 16-17, ann. fig. 1), comprising: a housing (ann. fig. 1) comprising a longitudinal passage (19) and a pair of ram passages (passages 16 on each side of longitudinal passage 19, see ann. fig. 1) extending from the longitudinal passage; a first ram assembly (ann. fig. 1 in first ram assembly) disposed in a first of the pair of ram passages (21, ann. fig. 1 in first ram assembly) and comprising first ram block assembly (20, ann. fig. 1 in first ram assembly); and a second ram assembly (ann. fig. 1) disposed in a second of the pair of ram passages (21, ann. fig. 1 in second ram assembly) and comprising a second ram block assembly (20, ann. fig. 1 in first ram assembly); wherein the first ram block assembly is configured to comprise a first configuration (sealing against a length of tubing, r drill pipe, of drill collar, or casing, illustrated in fig. 3 and col. 1 lines 15-21) in which it sealingly engages an outer surface of a tubular member (ann. fig. 1) extending through the longitudinal passage of the housing when the blowout preventer is in a closed position, and a second configuration (col. 1 lines 15-30 describes sealing against a well with the blowout preventer bore empty) in which it sealingly engages the second ram block assembly when the blowout preventer is in the closed position.

    PNG
    media_image1.png
    339
    850
    media_image1.png
    Greyscale

JONES – ANNOTATED FIGURE 1
Regarding Claim 2, Jones discloses second configuration (col. 1 lines 15-30 describes sealing against a well with the blowout preventer bore empty) of the first ram block assembly is circumferentially spaced (the block moves to seal different diameters of pipes or to entirely close an empty bore, therefore the first and second configurations are circumferentially spaced) from the first configuration (sealing against a length of tubing, r drill pipe, of drill collar, or casing, illustrated in fig. 3 and col. 1 lines 15-21) of the first ram block assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olson US 6,089,526, Schaeper US 9,238,950, Watts US 6,296,225, Mc Whorter et al. US 5,294,088, and LeRouax US 3,915,426 disclose blowout preventer rams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753